Citation Nr: 0102781	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-10 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
left knee disability.  Thereafter, a February 1998 rating 
decision increased the evaluation for this disorder to 20 
percent, effective from May 1996.  The veteran has continued 
his appeal.

The Board further observes that the February 1998 rating 
decision denied service connection for arthritis as secondary 
to the service-connected left knee disorder, and that the 
record does not reflect that a notice of disagreement was 
filed with respect to this decision.  Thus, the Board finds 
that this issue is not a subject for current appellate 
consideration.  However, while the Board's preliminary review 
of the February 1998 rating decision as to this issue 
reflects that it was at least in part based on the lack of 
evidence relating any current arthritis of the left knee to 
the veteran's service-connected left knee disorder, it was 
also based on a lack of evidence of arthritis in the left 
knee.  In this regard, the Board notes that a Department of 
Veterans Affairs (VA) X-ray report of the left knee, dated in 
October 1995, reflects a finding of mild degenerative changes 
and that a VA examiner in November 1995 interpreted these 
results to reveal degenerative joint disease (DJD) with 
preservation of joint space.  Thus, the record does not seem 
to support at least one of the bases for the February 1998 
rating decision.  Should the veteran and his representative 
desire to make any claim that the decision to deny service 
connection for arthritis as secondary was in error, it would 
be necessarily to file a claim alleging clear and 
unmistakable error (CUE) with respect to the February 1998 
decision as there is no indication that the veteran ever 
filed a timely notice of disagreement with the February 1998 
rating decision.  

Finally, the Board notes that it previously remanded this 
case in September 1997 and again in January 1999, and that 
the action that was requested by these remands has been 
accomplished to the extent possible.  This case is now ready 
for appellate review.


FINDING OF FACT

The veteran's left knee disorder is manifested by symptoms in 
an unexceptional disability picture that more nearly 
approximate moderate but not severe impairment; ankylosis or 
impairment of the tibia and fibula is not indicated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for the veteran's left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).  The RO has 
obtained all records and the veteran has been provided 
multiple VA examinations.  There is no indication of any 
outstanding evidence not already of record that could 
substantiate the claim, nor is there indication that there is 
outstanding evidence that would provide a reasonable 
possibility of substantiating the claim.  The RO has provided 
the veteran notice of the rating criteria and why the 
findings of record fall short of warranting an increased 
rating.  Accordingly, the veteran has been notified of what 
is required to substantiate his claim.  In view of all of 
these factors, the Board concludes that the RO has gone 
beyond the requirements of the VCAA to complete the record.  
Accordingly, the Board finds that it is not prejudicial to 
proceed to adjudicate this claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg.

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  The 
veteran's left knee disorder is currently rated at 20 percent 
pursuant to Diagnostic Code 5257.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

At this point, the Board would like to again note that while 
there is X-ray evidence of record of DJD in the left knee 
from as early as October 1995, since there is no indication 
that a notice of disagreement was filed as to the February 
1998 rating decision which denied service connection for 
arthritis of the left knee on a secondary basis, the Board 
finds that it may not currently consider this disability in 
the process of evaluating the veteran's entitlement to an 
increased or separate rating.  

The history of this disability shows that service connection 
for a disorder of the left knee was originally granted by a 
rating decision in July 1975 and assigned a 10 percent 
evaluation, effective from January 1975, based on service 
medical records and VA medical examination.  Service medical 
records were found to reflect that the veteran injured his 
knee during the service in August 1974, that a dislocation 
was subsequently reduced, and that he reinjured the same knee 
in September 1974.  VA examination in June 1975 revealed no 
deformity of the left knee, but that the veteran reported 
four dislocations following separation from service.

The veteran submitted his first increased rating claim in 
September 1995.  He stated that the disorder impaired his 
ability to perform his duties as a construction worker 
because the knee was always twisting or going out.  

A VA joints examination was afforded to the veteran in 
October 1995.  It was noted that the claims folder for the 
veteran was not available, and that all of the history was 
obtained from the veteran.  The veteran described his then 
current symptomatology as including difficulty moving heavy 
objects, and that his knee intermittently "goes out" with 
these activities.  He reported that the knee may be 
asymptomatic for weeks or months at a time, but then lateral 
pain would reoccur.  By the veteran's description, the knee 
apparently locks, and he would use a maneuver involving 
hyperflexion to regain motion in the knee.  Further, the 
veteran was under no medication for his left knee, nor had he 
sought medical attention for the disorder since leaving the 
service.  Instead, he relied upon self-treatment which 
included an elastic wrap and an elastic slip on sleeve.  

On examination, the October 1995 VA examiner found no 
postural abnormalities with standing, and there was no 
effusion.  The left knee extended fully, with flexion to 140 
degrees, and patellar tracking and mobility were within 
normal limits.  There was equivocal increased anterior 
translation with Lochman testing on the left, as compared to 
the right.  Collateral ligaments were stable.  McMurray's 
test was negative, pivotal shift was negative, and 
chondromalacia testing was slightly positive.  There was no 
specific local tenderness at the time of examination.  Based 
upon the foregoing, the VA examiner's impression was internal 
derangement of the left knee.  By the veteran's history, the 
VA examiner opined that there was significant pathology in 
the knee, but that the specific pathology was not apparent on 
clinical examination.  X-rays were ordered at this time, and 
the VA examiner recommended that the veteran seek treatment 
at the VA Medical Center (VAMC), in Phoenix, Arizona.

In a November 1995 rating decision, the regional office (RO) 
confirmed and continued the 10 percent disability rating for 
the veteran's service-connected left knee disorder.  The RO 
found that significant pathology was not shown on the above 
clinical examination.  

In May 1996, the RO received correspondence from the veteran 
wherein he identified recent medical treatment for his left 
knee disorder.  This correspondence was treated as a new 
increased rating claim by the RO.

Medical records were obtained from the Phoenix VAMC which 
showed treatment for the period from October to November 
1995.  October 1995 VA X-rays of the left knee were 
interpreted to reveal mild degenerative changes with minimal 
spur formation in the tibial spine and patella.  A VA 
outpatient record from November 1995 reflects that the 
veteran's major concern was his left knee, with increasing 
difficulty over the previous four to five years.  The veteran 
reported pain with walking down stairs.  He also reported 
that his knee problem affected his ability to work (he did do 
some landscaping as tolerated), and he experienced periodic 
swelling and tenderness.  He asserted that during service, he 
had been told that he tore his quadriceps.  Examination was 
positive for crepitus and the knee was found to be tender 
medially.  October 1995 X-rays were interpreted to reveal DJD 
with preservation of the joint space.  The assessment was 
DJD/knee locking. 

In an August 1996 rating decision, the RO confirmed and 
continued the 10 percent disability rating for the veteran's 
service-connected left knee disorder.  The RO found that 
there was no evidence of record to indicate limitation of 
motion or instability, and that a higher evaluation of 20 
percent was not warranted unless there was evidence of 
moderate impairment or limitation of flexion to less than 45 
degrees or limitation of extension by more than 10 degrees.  
Also, the RO noted that as the current evaluation had been in 
effect for more than 20 continuous years, it was protected.

In his April 1997 substantive appeal, the veteran reported 
that he was seeking a 10 to 20 percent increase in his VA 
disability benefits for two reasons.  First, because he had 
steadily endured a decreased ability to perform in his line 
of work; specifically, the construction labor field.  The 
veteran asserted that this was a highly physical line of 
work, and, as a result, his knee had sustained a lot of 
abuse.  Second, he reported that employers were more 
reluctant to employ him because of his left knee disorder.  
Furthermore, the veteran argued that the VA had provided him 
with a knee brace, and that he had been found to have 
derangement and dislocation.  He contended that these 
findings proved that his knee was unstable, and that the 
condition would only get worse.

The case came before the Board in September 1997.  At that 
time, the Board remanded the case to obtain all pertinent 
treatment records not currently in the claims folder, and to 
afford the veteran a new VA medical examination to evaluate 
the current severity of his left knee disorder.  After this 
development, the RO was to readjudicate the issue, taking 
into consideration whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, applied, and if so, whether they provided any 
basis for a change in the veteran's compensation benefits.  
Furthermore, the RO was also to consider the applicability of 
assigning separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.

Following the above remand, treatment records were obtained 
from the Phoenix VAMC which cover the period from November 
1995 to December 1997.  These records reflect continued 
treatment for left knee problems.  The veteran's symptoms 
included recurrent left knee locking, and giving out of the 
knee.  Also, these records show that the veteran had been 
prescribed medication and a knee brace for his left knee 
disorder.  A February 1996 examination found the veteran's 
left knee to be stable, with range of motion from 0 to 120 
degrees, although the evaluation was positive for medial 
joint line tenderness.  There was good quadriceps mass.  X-
rays were interpreted to reveal mild sclerosis at the tibia 
plateau.  The impression was possible medial meniscal 
pathology-mostly by history.  The December 1997 records 
indicate the veteran's report of left knee pain since an 
injury 22 years earlier.  While evaluation was positive for 
medial joint line tenderness, and there was patellofemoral 
grind with pain, no laxity was found.  The assessment was 
possible medial meniscus tear and the plan was to have the 
veteran undergo magnetic resonance imaging (MRI) on his left 
knee.

In a December 1997 statement, the veteran expressed his 
dissatisfaction with the treatment he had received at the 
Phoenix VAMC.  He also stated that his left knee disorder 
caused him constant pain, of varying degrees.  At bedtime, 
the veteran reported that he experienced a dull ache all over 
his leg and hips, and frequent muscle cramps which produced 
intense/acute pain.  Consequently, the veteran reported that 
he had trouble falling asleep.  Additionally, the veteran 
reported that he experienced pain on standing, and stiffness 
on first use.  The veteran stated that the pain grows 
progressively worse upon prolonged standing.  He would also 
experience swelling of the leg and foot.  The veteran also 
provided further details as to how his left knee disorder had 
caused industrial impairment.

In a subsequent January 1998 statement, the veteran expressed 
his continued dissatisfaction and frustration with the 
treatment he had received at the Phoenix VAMC.  He also 
reported that due to his efforts to obtain treatment for his 
left knee, he missed an important court date, and now faced 
arrest as a result.  

A new VA orthopedic examination was afforded to the veteran 
in January 1998.  The claims folder for the veteran was 
present and reviewed by the VA examiner.  At the time of this 
examination, it was noted that the veteran was not currently 
working; that he was not currently taking any medications for 
his left knee, nor had he had knee surgery; and that he had 
used a knee brace almost every day for the past year and a 
half.  It was also noted that he did not use canes, crutches, 
or other ambulatory aids.  The veteran reported that the left 
knee hurt constantly, and had done so for the past two years 
following an incident while trimming a palm tree.  He 
reported that while still on the tree, with his spikes set, 
the left knee buckled and he fell thirty feet but remained 
connected to the tree.  Additionally, he experienced 
swelling, and reported that the knee had already swelled 
twice in January 1998.  The veteran denied any popping noises 
regarding his knee, but said that he felt it rubbing inside.  
He also stated that the knee gave out at the rate of about 
once a month, especially when he was taken unaware by 
something.  On inquiry about weakness in the knee or leg, the 
veteran responded that "it is hard to say."  When asked 
about fatigability, he stated that the knee gets sore after 
working a few days.  The veteran reported that he only had a 
limp after he had been using the leg steadily for a couple of 
days.  These things were reportedly present on normal and 
repeated use.  Further, the veteran stated he had full 
feeling in the lower extremity.  He stated that when the knee 
was sore, as for example after he had worked for a few days, 
he would experience some decreased motion, but there was no 
locking.  He also reported that he no longer did roofing and 
framing work since he had the brace and the work involved the 
use of ladders.  The veteran was not on any home exercise 
program for the knee or leg.

On physical examination, the VA examiner noted that the 
veteran appeared in no acute distress, and that he was 
examined with the brace off.  On ambulation, there was a 
slight limp on the left.  The veteran was able to walk on 
heels and toes.   There was no tenderness to palpation about 
the left knee.  Cruciate and collateral ligaments were found 
to be stable, and the McMurray test was negative.  On muscle 
strength testing, there was a slight give-way weakness in the 
quadriceps; the gastrocnemius-soleus was within normal 
limits.  Sensory examination to pinwheel was normal in the 
left lower extremity.  There was no crepitation about the 
left knee, and there was no effusion of the knee.  Patellar 
instability was also checked for and was negative right and 
left.  The range of motion for the left knee was as follows: 
0 degrees extension; and flexion to 135 degrees, with the 
veteran beginning to have some discomfort at about 100 to 110 
degrees.  There was no muscle atrophy or swelling on the date 
of examination.  X-rays of the left knee, conducted in 
November 1997, were found to reveal slightly prominent tibial 
spines, but no other localizing signs of bone or soft tissue 
abnormality were observed.  The VA examiner also noted that 
the previous X-ray conducted in October 1995 showed mild 
degenerative changes with minimal spur of patella.  

Based on the foregoing, the VA examiner opined that the 
veteran appeared to have, at least on a subjective basis, a 
chronic strain of the left knee.  He also opined that this 
disorder was impaired by the fact that the veteran was 
reportedly not on any home exercise program for flexibility 
and strengthening.  Moreover, the VA examiner also found that 
the functional loss likely to result from flare-up of 
symptoms or from extended use would be rated as mild to 
moderate, although he noted that this rating was strictly on 
a subjective basis.  He stated that the physical findings of 
his examination really did not substantiate this rating, even 
though the veteran noted that he has not been doing much 
work-related activities.  The VA examiner found that, 
subjectively, the veteran's symptoms were exacerbated if he 
worked steadily for several days.  With respect to the issue 
of arthritis, the VA examiner noted that the November 1997 X-
rays reported only "slight prominent tibial spines."  On 
that basis, the VA examiner concluded that the veteran did 
not have any arthritis of the left knee.

In a February 1998 rating decision and concurrent 
supplemental statement of the case, the RO increased the 
veteran's disability rating for his service-connected left 
knee disorder to 20 percent, effective from May 1996.  The 
rating decision indicates that reasonable doubt was resolved 
in favor of the claimant, and that the evaluation for this 
disability was increased to 20 percent for moderate 
impairment of the left knee, including lateral instability 
and subluxation.  Further, the RO noted that an extra-
schedular evaluation may be made by the Direction, 
Compensation and Pension Service, when there is a showing of 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  However, 
in the instant case, the RO concluded that there were no such 
unusual or exceptional circumstances to warrant submission to 
the Director, Compensation and Pension Service.  As an 
additional matter, the RO denied entitlement to service 
connection for arthritis in the left knee as the findings of 
the January 1998 VA examiner showed that there was no 
arthritis in the left knee.

The RO made a subsequent request to the Phoenix VAMC for all 
records it had concerning the veteran since December 1997.  
The RO also inquired whether an MRI was ever performed as 
indicated in the December 1997 records.  In May 1998, the RO 
received duplicate copies of records already on file.  
Additionally, the VAMC responded that there were no MRI's on 
file concerning the veteran.

Subsequently, however, a June 1998 VA MRI report was obtained 
by the RO in September 1998.  The findings referenced in the 
report were interpreted to reveal an impression of a tear 
involving the body and posterior horn of the medial meniscus, 
minimal effusion, and a 1.2 centimeter lesion near the neck 
of the fibula of unclear etiology, but believed to be most 
likely benign.

Since the MRI findings of June 1998 had not been considered 
by a VA examiner with respect to their impact on the level of 
service-connected left knee disability, the Board again 
remanded this matter in January 1999 for further medical 
development.

December 1998 VA general medical examination revealed that 
the veteran reported a history of an injury to his left knee 
twenty years earlier, at which time he was treated with cast 
immobilization.  The veteran now reported episodes of giving 
way one year earlier, and that while trimming a tree, his 
left knee had given way and caused him to fall.  Examination 
of the left knee while supine revealed full range of motion, 
patellar grind and apprehension positive, positive crepitus, 
McMurry negative and Lachman negative.  The impression 
included possible mild DJD of the left knee.  The examiner 
further commented that the veteran could not work above floor 
level, and do frequent squatting, kneeling, or stair 
climbing, but that lighter activity benefited him.  

December 1998 VA X-rays of the left knee were interpreted to 
reveal a minor osteophyte along the superior margin of the 
patella and minor prominence of the tibial spines that were 
stable and that there was no fracture, malalignment or 
effusion.  The impression was minor left knee degenerative 
changes. 

December 1999 VA joints examination revealed that the veteran 
indicated that his left knee symptoms were about the same as 
at the time of his last examination in December 1998, except 
for decreased usage.  He further reported that his knee hurt 
two or three days during the week superomedially, and that 
there was occasional swelling if he should twist it.  He also 
noted that the knee occasionally popped on him on bending of 
the knee, but that this would also act to loosen the knee.  
He would continue to use a brace about four or five days out 
of the week, but did not have it at the time of the 
examination.  He denied the use of ambulatory aids or any 
giving way of the knee.

Physical examination at this time revealed a slight limp on 
the left during ambulation, and that there was slight 
tenderness superomedially about the patellar region, and very 
slight tenderness about the anterior aspect of the medial 
joint line.  Cruciate and collateral ligaments appeared 
stable, there was no crepitation in the left knee palpated on 
active motion of the knee, and no effusion.  Sensory 
examination to pinwheel revealed sharp sensation throughout 
the left lower extremity and range of motion measured from 0 
to 130 degrees.  

The January 1999 VA examiner reviewed his examination results 
and those from previous examinations, and determined that 
these findings did not warrant any change as to his previous 
diagnosis of chronic strain of the left knee with mild to 
moderate functional loss.  He also indicated that while the 
veteran did not exhibit any dislocation or recurrent 
dislocation of the knee and the MRI findings could not be 
confirmed on a clinical basis as far as a tear of the medial 
meniscus, December 1998 X-rays did reveal minor DJD.

A VA outpatient record from April 2000 reflects that the 
veteran reported a history of a left medial meniscus tear 
which had never been repaired, but that was reportedly doing 
better.


II.  Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that the left knee is currently rated at 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
will be shown more fully below, since the evidence at no time 
is reflective of the type of limitation in flexion or 
extension that warrants an evaluation in excess of 20 percent 
for limitation of flexion of the left leg under Diagnostic 
Code 5260, or limitation of extension under Diagnostic Code 
5261, in order to justify a higher evaluation, the Board will 
address Diagnostic Code 5257 and other applicable diagnostic 
criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knees or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, there has also been no objective evidence of 
nerve damage so as to justify a separate or higher evaluation 
for nerve damage pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8540 (2000).  Therefore, the Board concludes that 
the only Diagnostic Code which may afford the veteran an 
increased rating based on the medical evidence which is 
currently of record would be Diagnostic Code 5257, which 
would permit a 30 percent evaluation for severe impairment of 
the left knee.  

As was already noted, consideration of entitlement to a 
separate compensable rating for arthritis of the left knee is 
not for consideration as entitlement to service connection 
for arthritis of the left knee on a secondary basis was 
denied by the February 1998 rating decision and as the 
veteran did not file a notice of disagreement with this 
decision, it has now become final.  Parenthetically, the 
Board would like to point out that even if the Board were 
permitted to consider arthritis in its consideration of 
entitlement to an increased or separate rating, the lack of 
compensable limitation of motion under Diagnostic Codes 5261 
and 5261 would likely preclude the Board from assigning a 
separate 10 percent evaluation for arthritis.  In addition, 
as will be shown more fully below, since there is little 
objective medical evidence of recurrent subluxation and 
lateral instability, if the Board were to rely on the 
veteran's complaints of pain on functional use under 
38 C.F.R. § 4.40, 4.45, and 4.59, together with 
noncompensable limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, in order to justify a separate rating 
for arthritis, since some of this same symptomatology is what 
arguably justifies the current 20 percent evaluation under 
Diagnostic Code 5257, it is likely that that 20 percent 
evaluation would have to be reduced to 10 percent.  38 C.F.R. 
§ 4.14 (2000) prohibits the evaluation of the same disability 
under various diagnoses.

Since 1995, the veteran has consistently complained of 
recurrent left knee pain.  The record also reflects that 
there have been consistent findings of left knee tenderness 
and reports of occasional giving way.  However, while the 
record contains various subjective complaints, and it is 
undisputed that there is an MRI impression of a meniscus 
tear, this MRI finding was not confirmed on a clinical basis, 
a number of objective evaluations in both outpatient and 
examination settings discloses minimal, if any, clinical 
evidence of subluxation or lateral instability of either 
knee, and several findings even as to tenderness have been 
characterized as slight.  Because the record reflects many 
evaluations in which objective testing for subluxation or 
laxity was negative, the Board must attach great probative 
weight to the objective evidence as opposed to the subjective 
perceptions of a lay claimant.  Plainly, the objective 
evidence fails to demonstrate severe impairment.  No medical 
opinion of record indicating more than slight to moderate 
impairment due to recurrent subluxation or lateral 
instability is objectively supported.  Accordingly, the Board 
is unable to conclude that more than moderate impairment due 
to recurrent subluxation or lateral instability is 
demonstrated by the record.  Thus, the Board finds that no 
more than a 20 percent evaluation is warranted for the 
veteran's left knee under Code 5257.  Because pain is already 
considered part of the basis for the current rating assigned 
for the left knee in the face of minimal clinical findings, 
it also could not form the basis for a higher evaluation 
under Code 5257 without violating the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's left knee 
disorder is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  The record does not 
demonstrate frequent hospitalization or any other unusual 
feature as to indicate impairment beyond that accounted for 
by the current 20 percent evaluation.

In reaching this determination, the Board has carefully 
considered the subjective description of symptoms.  The Board 
must ultimately conclude, however, that more probative weight 
must be given to the objective findings in determining 
whether the current manifestations fit under the schedular 
criteria.  Since the clear weight of the most probative 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.


ORDER

Entitlement to a rating in excess of 20 percent rating for a 
left knee disorder is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

